DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2018-05-11 and 2021-05-12 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-20 are pending in the application.

Claim Objections
Claim 8 is objected to because of the following informalities:  the numbering of the claims is improper.  Claim 8 depends upon dependent Claim 5, but is separated by dependent Claims 6 and 7 that do not also depend upon dependent Claim 5.  See MPEP 608.01(n)(IV):  “A 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“receiving unit configured to receive” in Claim 1
“determination unit configured to determine” in Claim 1
“identification unit configured to identify” in Claim 1
“display control unit configured to display” in Claim 4
“acquisition unit configured to acquire” in Claim 8
“setting unit configured to set” in Claim 13

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitations:
“receiving unit configured to receive” in Claim 1
“determination unit configured to determine” in Claim 1
“identification unit configured to identify” in Claim 1
“display control unit configured to display” in Claim 4
“acquisition unit configured to acquire” in Claim 8
“setting unit configured to set” in Claim 13
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In fact, the terms “receiving unit” and “determination unit” do not appear in the Specification at all. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Furthermore, dependent claims 2-3, 5-7, 9-12, and 14-18 inherit the deficiencies of their parent claims.
The term "similar" in claim 11 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they recite an “information processing apparatus”, but no structure is given to the components “receiving unit”, “determination unit”, and “identification unit”.  Thus it is not clear that the information processing apparatus is restricted only to hardware, and may be interpreted to include “software per se”, which is not patent eligible subject matter.
Claims 1-3 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, the abstract idea in particular being a “mental process”.  
Step 1 Analysis:
As shown above, Claims 1-18 are not directed to one of the four statutory categories of patent eligible subject matter.  Claim 19 is directed to a method and Claim 20 is directed to a non-transitory computer readable storage medium.  Therefore, Claims 19 and 20 are directed to one of the four statutory categories of patent eligible subject matter.
Step 2A Prong 1 Analysis:
Claims 1, 19, and 20 recite:
“determining a deviation which indicates a degree of deviance between the data contained in the plurality of pieces of data and a first category based on the data with respect to which the designation of the category is received”; “determining” mental process
“identifying, from the plurality of pieces of data based on the determined deviation data to be candidate data of a second category different from the first category”; “identifying” falls within “observation, evaluation, judgment, or opinion” (see MPEP 2106.04(a)) and is thus a mental process
Step 2A Prong 2 Analysis:
This judicial exception is not integrated into a practical application because there is only one additional element, which is “receiving designation of a category with respect to data contained in a plurality of pieces of data”.  Receiving data amounts to insignificant extra solution activity, specifically “mere data gathering” (see MPEP 2106.05(g)(3)).  Additional elements recited in claim 1 “receiving unit”, “determination unit”, and “identification unit” amount to mere instructions to implement the abstract idea on a computer.  Therefore, the judicial exception is not integrated into a practical application and the claims are directed to a mental process.
Step 2B Analysis:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons recited above, and also because the “receiving” is described as being done in some novel or non-conventional way, and thus falls within “well understood, routine, and conventional activity” such as “receiving or transmitting data over a network” or “storing and retrieving information in memory” (see MPEP 
Dependent claims 2-17 are also rejected under 35 USC 101 for reciting a judicial exception.
Claim 2 recites the same limitations as Claim 1, further reciting “wherein the receiving unit receives designation of the first category with respect to data contained in the plurality of pieces of data, and wherein the determination unit determines as the deviation a degree of deviance between the data with respect to which the designation of the first category is received and data contained in the plurality of pieces of data.”; “determining a degree of deviance” is also a mental process; receiving a designation of the first category amounts to insignificant extra solution activity, being mere data gathering.
Claim 3 recites the same limitations as Claim 1, further reciting “wherein the receiving unit receives designation of the second category with respect to data contained in the plurality of pieces of data, and wherein the determination unit determines as the deviation a degree of deviance between the plurality of pieces of data excluding the data with respect to which the designation of the second category is received and data contained in the plurality of pieces of data”; determining a degree of deviance is also a mental process; receiving a designation of the first category amounts to insignificant extra solution activity, being mere data gathering.
Claim 13 recites the same limitations as Claim 1, further reciting “further comprising a setting unit configured to set data of the first category to data with respect to which no category is designated, among the plurality of pieces of data in a case where no data is 
Claim 14 recites the same limitations as Claim 1, specifying “wherein each of the plurality of pieces of data is an area of an object in a frame in a moving image”; however, the operations performed on this data as recited in Claim 1 can still be performed in the human mind by a person viewing the image, and thus the claim is still directed to a mental process.
Claim 15 recites the same limitations as Claim 14, further reciting “wherein the reception unit collectively receives designation of the category with respect to continuous data during a designated period among data of an area of the same object contained in the plurality of pieces of data”; receiving data amounts to insignificant extra solution activity, being mere data gathering.
Claim 16 recites the same limitations as Claim 1, specifying “wherein each of the plurality of pieces of data is audio data”; however, the operations performed on this data as recited in Claim 1 can still be performed in the human mind by a person hearing the data, and thus the claim is still directed to a mental process.
Claim 17 recites the same limitations as Claim 1, further reciting “wherein the determination unit determines the deviation based on a feature amount of data of interest and a feature amount of data with respect to which designation of the first category is received”; determining a deviation is still a mental process.
Claim 18 recites the same limitations as Claim 1, also specifying “wherein the first category corresponds to normal, and the second category corresponds to noise”; this only specifies details about the categories, and is thus still directed to a mental process.
Remarks - 35 USC § 101
Claim 4 and its dependent claims 5-12 integrate the judicial exception into a practical application, with the introduction of the display unit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et. al. (“Semi-Supervised Active Learning for Sound Classification in Hybrid Learning Environments”; hereinafter “Han”).  
As per Claim 1, Han teaches an information processing apparatus (Han, Pg 5, suggests a computer apparatus:  “Unlike the pool-based scenario, the stream-based scheme is more appropriate for situations in which memory or processing power may be limited (e.g., mobile and embedded devices)”).
a receiving unit configured to receive designation of a category with respect to data contained in a plurality of pieces of data (Han, Pg 7 Table 6, “Do” first step, discloses: “Classify every instance in Su using classifier M and calculate the corresponding confidence score C.”  Here, Han discloses receiving a designation of a category (a “class” from the “classifier M”) with respect to the data.  Han, Page 9 Para 2, discloses classifying sounds:  “In total, there are 16,930 sound instances in our database with durations ranging from 1 to 10 seconds, which correspond to (approximately) 15 hours of environmental sounds”.  Since each sound lasts 1-10 seconds, each sound is a continuous stream of a sequence of sounds, and is thus a plurality of pieces of data.  The machine “receives” the classification result into memory when the classifier returns the result.)
a determination unit configured to determine a deviation which indicates a degree of deviance between the data contained in the plurality of pieces of data and a first category based on the data with respect to which the designation of the category is received by the receiving unit (Han, Pg 7 Table 6, “Do” first step, discloses: “Classify every instance in Su using classifier M and calculate the corresponding confidence score C.”  Here, Han discloses determining a degree of deviance (a “confidence score”) between the data and the first category (a “class” from the “classifier M”)).
and an identification unit configured to identify, from the plurality of pieces of data based on the determined deviation, data to be candidate data of a second category different from the first category (Han, Pg 7 Table 6, “Do” second step, discloses:  “Select instances with Cs lower than thssaL from Su and submit them to human annotation.”  Here, Han discloses, based on the deviation (“confidence score” labelled “C”), identify data to be candidate data of a second category different from the first category, as a “human” annotator may very well result in the human classifying it in a different class.)

As per Claim 2, Han teaches the information processing apparatus of Claim 1.  Han teaches wherein the receiving unit receives designation of the first category with respect to data contained in the plurality of pieces of data (Han, Pg 7 Table 6, “Do” first step, discloses: “Classify every instance in Su using classifier M and calculate the corresponding confidence score C.”  Here, Han discloses receiving a designation of a first category (a “class” from the “classifier M”) with respect to the data.  Han, Page 9 Para 2, discloses classifying sounds:  “In total, there are 16,930 sound instances in our database with durations ranging from 1 to 10 seconds, which correspond to (approximately) 15 hours of environmental sounds”.  Since each sound lasts 1-10 seconds, each sound is a continuous stream of a sequence of sounds, and is thus a plurality of pieces of data.  The machine “receives” the classification result into memory when the classifier returns the result.)
wherein the determination unit determines as the deviation a degree of deviance between the data with respect to which the designation of the first category is received and data contained in the plurality of pieces of data  (Han, Pg 7 Table 6, “Do” first step, discloses: “Classify every instance in Su using classifier M and calculate the corresponding confidence score C.”  Here, Han discloses determining a degree of deviance (a “confidence score”) between the data and the first category (a “class” from the “classifier M”)).

As per Claim 3, Han teaches the information processing apparatus of Claim 1.  Han teaches wherein the receiving unit receives designation of the second category with respect to data contained in the plurality of pieces of data (Han, Pg 7 Table 6, “Do” first step, discloses: “Classify every instance in Su using classifier M and calculate the corresponding confidence score C.”  Here, Han discloses receiving a designation of a category (a “class” from the “classifier M”) with respect to the data.  A classifier classifies data into at least 2 classes.  So this class could be from a first class or from another, “second”, class.  Han, Page 9 Para 2, discloses classifying sounds:  “In total, there are 16,930 sound instances in our database with durations ranging from 1 to 10 seconds, which correspond to (approximately) 15 hours of environmental sounds”.  Since each sound lasts 1-10 seconds, each sound is a continuous stream of a sequence of sounds, and is thus a plurality of pieces of data.  The machine “receives” the classification result into memory when the classifier returns the result.)
wherein the determination unit determines as the deviation a degree of deviance between the data with respect to which the designation of the second category is received and data contained in the plurality of pieces of data  (Han, Pg 7 Table 6, “Do” first step, discloses: “Classify every instance in Su using classifier M and calculate the corresponding confidence score C.”  Here, Han discloses determining a degree of deviance (a “confidence score”) between the data and the category (a “class” from the “classifier M”).  A classifier classifies data into at least 2 classes.  So this class could be from a first class or from another, “second”, class).

	As per Claim 13, Han teaches the information processing apparatus according to claim 1.  Han teaches further comprising a setting unit configured to set data of the first category to data with respect to which no category is designated, among the plurality of pieces of data in a case where no data is identified as candidate data of the second category by the identification unit.  (Han, pg 7 above Table 6, discloses:  “By using two given confidence thresholds thssaL and thssaH, the candidate instances that are evaluated for labeling can be sampled to generate two subsets: one subset containing instances whose confidence scores are lower than thssaL, and another subset containing those instances whose confidence scores are equal to or higher than thssaH. It follows that the former subset of instances is selected for human labeling, and the latter for machine labeling.”  Recall above in the rejection for Claim 1, that “candidate data of the second category” was data whose confidence fell below thssaL, which was a candidate for a human annotator to classify as the other (second) category.  Here, Han discloses that when this is not the case, and in fact, the data whose confidence is above another threshold thssaH is automatically annotated by the machine.  Before this occurred, the category was not officially “designated” yet.  But now, upon being above the confidence threshold, the machine’s classification is confirmed (“the latter for machine labeling”), and thus this data that was not candidate data for the second category, is now actually designated to the first category.)

	As per Claim 15, Han teaches the information processing apparatus according to claim 1.  Han teaches wherein the reception unit collectively receives designation of the category with respect to continuous data during a designated period among data of an area of the same object contained in the plurality of pieces of data.  (Han, Page 9 Para 2, discloses classifying sounds:  “In total, there are 16,930 sound instances in our database with durations ranging from 1 to 10 seconds, which correspond to (approximately) 15 hours of environmental sounds”.  Here, Han discloses continuous data during a designated period (“sound instances in our database with durations ranging from 1 to 10 seconds”) among data of an area of an object contained in the plurality of pieces of data, as Han pg 9 below Table 8 discloses: “The database used in this study comprises seven categories (out of sixteen) of sounds: 1) People: sounds resultant from 45 different human behaviors, such as coughing, laughing, moaning, kissing, baby’s cry; 2) Animals: sounds from 69 different non-bird animals”.  Here, the “object contained” is “people” or “animals”).

	As per Claim 16, Han teaches the information processing apparatus according to claim 1.  Han teaches wherein each of the plurality of pieces of data is audio data. (Han, Page 9 Para 2, discloses classifying sounds:  “In total, there are 16,930 sound instances in our database with durations ranging from 1 to 10 seconds, which correspond to (approximately) 15 hours of environmental sounds”).

As per Claim 17, Han teaches the information processing apparatus according to claim 1.  Han teaches wherein the determination unit determines the deviation based on a feature amount of data of interest and a feature amount of data with respect to which designation of the first category is received. (Han, Pg 7 Table 6, “Do” first step, discloses: “Classify every instance in Su using classifier M and calculate the corresponding confidence score C.”  Here, Han discloses determining a degree of deviance (a “confidence score”) between the data and the first category (a “class” from the “classifier M”).  This is based on a feature amount of data, as Han described sound data that is fed into the classifier:  “Han, Page 9 Para 2, discloses classifying sounds:  “In total, there are 16,930 sound instances in our database with durations ranging from 1 to 10 seconds, which correspond to (approximately) 15 hours of environmental sounds”, and thus a feature amount of the sound is used for classification and the confidence score is based on how likely the feature amounts of data are to be classified as the first category.)

As per Claim 18, Han teaches the information processing apparatus according to claim 1.  Han teaches wherein the first category corresponds to normal, and the second category corresponds to noise. (Han, pg 7 Para 2 discloses:  “Regarding the first, which defines the amount of unlabeled data to be selected at each iteration of the algorithm, we have to find a compromise between the impact of adding noisy instances (low ths) and adding less informative ones (high ths).”  Here, Han describes the two classes of confidence scores as “noisy”, and the other as “less informative” or “normal”.)

As per Claim 19, Claim 19 is a method claim corresponding to information processing apparatus Claim 1.  Claim 19 is rejected for the same reasons as Claim 1.

As per Claim 20, Claim 20 is a non-transitory computer readable storage medium claim corresponding to information processing apparatus Claim 1.  The difference is that it recites a non-transitory computer readable storage medium.  Han, Pg 5, suggests this:  “Unlike the pool-based scenario, the stream-based scheme is more appropriate for situations in which memory or processing power may be limited (e.g., mobile and embedded devices)”.  Claim 20 is rejected for the same reasons as Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Liao et. al. (“Visualization-Based Active Learning for Video Annotation”; hereinafter “Liao”).
For the following claims, see Liao Pg 2200 Figure 2:

    PNG
    media_image1.png
    743
    1259
    media_image1.png
    Greyscale

As per Claim 4, Han teaches the information processing apparatus according to claim 1.  However, Han does not teach further comprising a display control unit configured to display the plurality of pieces of data on a display unit, wherein the receiving unit receives designation 
Liao teaches further comprising a display control unit configured to display the plurality of pieces of data on a display unit, wherein the receiving unit receives designation of a category with respect to data contained in the plurality of pieces of data displayed on the display unit. (Liao, Pg 2200 Figure 2, comprises a display control that plays a video (a plurality of still images, or pieces of data).  Liao also discloses receiving a designation of a category (“label the selected samples”), wherein the list of categories is shown on the top right of the figure.)
Han and Liao are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious before the effective filing date of the claimed invention to combine the semi-supervised and active learning of Han with the active learning video classification of Liao.  One would be motivated to do in order to reduce the cost associated with needing humans to label a lot of videos (Liao, Introduction:  “The problem with this method is that it usually needs a large number of manually labeled videos in order to achieve a good prediction result. This needs great efforts from humans to label the videos. Active learning is an effective method to reduce human labeling effort. It provides the most representative and informative samples from the unlabeled data for user labeling in an iterative way.”)

As per Claim 5, the combination of Han and Liao teaches the information processing apparatus according to claim 4.  Liao teaches wherein the receiving unit receives designation of a category with respect to each of the plurality of pieces of displayed data according to a click (Liao, Pg 2200 Figure 2, states that “Users can select samples using an existing sampling strategy and label the selected samples in this view”.  Liao, pg 2201 Section C, discloses: “First, users can directly click on the scatterplot to select samples.”  Selecting the video is a first step in designating a category for the video, and thus receiving a designation of a category is according to a click movement.  Furthermore, Liao Figure 2 shows a button that defaults to “Unsure”, and it is suggested that here the user would click and select a category to designate the video.  The video comprises a plurality of pieces of displayed data (still images)).

As per Claim 6, the combination of Han and Liao teaches the information processing apparatus according to claim 4.  Liao teaches wherein the reception unit receives designation of a category with respect to each of the plurality of pieces of displayed data according to a flick operation, the category corresponding to a type of the flick operation.  (Liao, Pg 2200 Figure 2, discloses a video player with a sliding progress bar.  During the process of a user designating a category (“label the selected samples”), a user may “flick” the slider to skip the video to a later point if they don’t feel the need to watch the whole thing at normal speed.  Afterward, the user can label the data.  In this case, the category was designated according to a flick operation, as the user’s flick was part of the user’s process of designating a category.)

As per Claim 7, the combination of Han and Liao teaches the information processing apparatus according to claim 4.  Liao teaches wherein the display control unit displays together with the plurality of pieces of data a state of progress of the designation of the category with (Liao, Pg 2200 Figure 2, right side section (b), shows a state of progress in which designations of categories for all pluralities of pieces of data (videos) are shown in a scatterplot.  Liao, Pg 2200 Figure 2, left side section (a) also shows an indicator with a “1”, with two “<” and “>” buttons under it to iterate through videos, the “1” indicating that the person is on the 1st video.  This is also an indication of progress of category designation.)

	As per Claim 8, the combination of Han and Liao teaches the information processing apparatus according to claim 5.  Liao teaches further comprising an acquisition unit configured to acquire a level of progress of a classification operation on the plurality of pieces of data based on the number of pieces of data identified by the identification unit and the number of pieces of data with respect to which the category is designated, among the pieces of identified data, wherein the display control unit displays the level of progress as the state of progress. (Liao, Pg 2200 Figure 2, right side section (b), shows a state of progress in which designations of categories for all pluralities of pieces of data (videos) are shown in a scatterplot.  Liao, Pg 2200 Figure 2, left side section (a) also shows an indicator with a “1”, with two “<” and “>” buttons under it to iterate through videos, the “1” indicating that the person is on the 1st video.  This is also an indication of progress of category designation.)

As per Claim 9, the combination of Han and Liao teaches the information processing apparatus according to claim 4.  Liao teaches wherein the display control unit displays the identified data on the display unit.  (Liao, Pg 2200 Figure 2, right side section (b), shows which data is identified on a scatterplot.  Liao, Pg 2200 Figure 2, left side section (a), also displays the identified or unidentified data on a video player.)

As per Claim 10, the combination of Han and Liao teaches the information processing apparatus according to claim 9.  Liao teaches wherein the display control unit displays on the display unit the identified data in a display form according to the deviation corresponding to the identified data. (Liao, Pg 2200 Figure 2, right side section (b), shows which data is identified on a scatterplot.  The scatterplot is shaded blue based on the certainty (or deviation) according to the identified data.  This allows the user to choose the more uncertain ones to look at in the video display viewer, as described in Page 2200 right column:  “Users can clearly obtain a clear view of the data distribution through the points. Possible decision boundaries for learning models, which have high uncertainty values, can be visually detected with the assistance of iso-contours. Users can then intuitively select samples on the scatterplot and visually ensure that the samples are both informative and representative“).

As per Claim 11, the combination of Han and Liao teaches the information processing apparatus according to claim 4.  Liao teaches wherein the display control unit displays on the display unit data similar to the identified data among the plurality of pieces of data. (See 112(b) rejections, as the meaning of “similar” is unclear.  Liao, Pg 2200 Figure 2 right side (b), discloses data that is similar to identified data by arranging them in a scatterplot, wherein identified data is grouped by similar uncertainty scores.)

As per Claim 12, the combination of Han and Liao teaches the information processing apparatus according to claim 4.  Liao teaches wherein the display control unit displays each of the plurality of pieces of data in a display form according to the category corresponding to the data. (Liao, Pg 2200 Figure 2 right side (b), displays data in a scatterplot according to the category, as each plurality of data (video) is color coded based on the category on the scatterplot).

As per Claim 14, the combination of Han teaches the information processing apparatus according to claim 1.  However, Han does not teach wherein each of the plurality of pieces of data is an area of an object in a frame in a moving image.
Liao teaches wherein each of the plurality of pieces of data is an area of an object in a frame in a moving image. (Liao, Pg 2200 Figure 2, discloses a video display, and a video comprises frames of a moving image, and comprises an area for multiple objects, and thus a plurality of areas of objects in frames of a moving image.)
Han and Liao are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious before the effective filing date of the claimed invention to combine the semi-supervised and active learning of Han with the active learning video classification of Liao.  One would be motivated to do in order to reduce the cost associated with needing humans to label a lot of videos (Liao, Introduction:  “The problem with this method is that it usually needs a large number of manually labeled videos in order to achieve a good prediction result. This needs great efforts from humans to label the videos. Active learning is an 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Misra et. al. (“Watch and learn: Semi-supervised learning for object detectors from video”) discloses semi supervised learning for detecting objects in video.
Leng et. al. (“Combining active learning and semi-supervised learning to construct SVM classifier”) discloses a combination of active and semi-supervised learning for classification.
Tur et. al. (“Combining active and semi-supervised learning for spoken language understanding”) discloses a combination of active and semi-supervised learning for audio data.
Bauml et. al. (“Semi-supervised Learning with Constraints for Person Identification in Multimedia Data”) discloses semi-supervised learning to identify people in video data.
Zhang et. al. (“A Generic Framework for Video Annotation via Semi-Supervised Learning”) discloses using semi-supervised learning for video annotation
Fathi et. al. (“Combining Self Training and Active Learning for Video Segmentation” disclose active learning for video segmentation
Yang et. al. (“Coupling Semi-supervised Learning and Example Selection for Online Object Tracking”) discloses semi-supervised learning for object tracking in video data.
Shigehisa et. al. (JP 2011/145791 A) discloses where a user manually selects a learning image candidate
Takahiro (JP 2016/076073 A) discloses where a user selects teacher data candidates
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/L.A.S./Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126